Exhibit 10.16

EXECUTION COPY

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

Marc Reisch

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of
December 19, 2008 by and between Visant Holding Corp. (fka Jostens Holding
Corp.) (the “Company”) and Marc Reisch, and amends and restates the Employment
Agreement entered into as of October 4, 2004 (the “Effective Date”) by and
between the Company and Marc Reisch (the “Executive”).

WHEREAS, as of the Effective Date, the Company desires to employ Executive and
to enter into an agreement embodying the terms of such employment and Executive
desires to accept such employment and enter into such an agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

1. Term of Employment. Subject to the provisions of Section 8 of this Agreement,
Executive shall be employed by the Company, and any of its subsidiaries that the
Board of Directors of the Company (the “Board”) shall designate (collectively,
the “Employer”) for a period commencing on the Effective Date and ending on
December 31, 2009 (the “Initial Term”), on the terms and subject to the
conditions set forth in this Agreement. Following the Initial Term, the term of
Executive’s employment hereunder shall automatically be renewed on the terms and
conditions hereunder for additional one year periods commencing on each
anniversary of the last day of the Initial Term (the Initial Term and any annual
extensions of the term of this Agreement, subject to the provisions of Section 8
hereof, together, the “Employment Term”), unless either party gives written
notice of non-renewal at least sixty (60) days prior to such anniversary. Any
such written notice by the Company of non-renewal shall be deemed to constitute
a termination by the Employer Without Cause under Section 8(c) of this
Agreement.

2. Position.

a. During the Employment Term, Executive shall serve as the Chief Executive
Officer of the Company and its subsidiaries. In such position, Executive shall
have such duties and authority as determined by the Board and commensurate with
the position of chief executive officer of a company of similar size and nature
to that of the Employer. During the Employment Term, the Executive shall report
solely to the Board and shall serve as the Chairman of the Board; provided,
however, that upon the completion of a Public Offering (as such term is defined
in that certain Management Stockholder’s Agreement entered into by and between
the Company and Executive as of the Effective Date (the “Management Stockholders
Agreement”)), the Company may appoint another individual as the non-executive
Chairman of the Board.

b. During the Employment Term, Executive will devote Executive’s full business
time and reasonable best efforts to the performance of Executive’s duties
hereunder and will not engage in any other business, profession or occupation
for compensation or otherwise



--------------------------------------------------------------------------------

which would conflict or interfere in any material respect with the rendition of
such services either directly or indirectly, without the prior written consent
of the Board; provided that nothing herein shall preclude Executive, subject to
the prior approval of the Board, from accepting appointment to or continuing to
serve on any board of directors or trustees of any business corporation or any
charitable organization; provided in each case in the aggregate, that such
activities do not conflict or interfere with the performance of Executive’s
duties hereunder or conflict with Section 10 and provided, further, that in any
event Executive shall be permitted to continue to serve on the boards of
directors of the business corporations set forth on Schedule I attached hereto.

3. Base Salary. During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of $850,000, payable in substantially equal
periodic payments in accordance with the Company’s practices for other executive
employees, as such practices may be determined from time to time. Executive
shall be entitled to such increases in Executive’s base salary, if any, as may
be determined from time to time in the sole discretion of the Board, which shall
at least annually review Executive’s rate of base salary to determine if any
such increase shall be made. Executive’s annual base salary, as in effect from
time to time hereunder, is hereinafter referred to as the “Base Salary.”

4. Annual Bonus. During the Employment Term, Executive shall be eligible to earn
an annual bonus award in respect of each fiscal year of the Company (an “Annual
Bonus”), in a target amount equal to 100% of Executive’s Base Salary (the
“Target Bonus”) (with a maximum opportunity equal to 150% (increasing in a
linear progression for performance above 100% and up to 150%) of Executive’s
Base Salary, based upon achievement of certain “stretch” targets to be
established by the Board annually in consultation with the Executive), payable
upon the Company’s achievement of certain performance targets (of which no less
than 67% shall be weighted based on EBITDA (as such term is defined in the
Equity Documents) targets for each fiscal year of the Company (each, a “Fiscal
Year”), with the balance of such targets to be based on other metrics (which may
include EBITDA-Cap Ex targets) established by the Board after consultation with
Executive, pursuant to the terms of an incentive compensation plan to be
established by the Board promptly after the Effective Date (the “Incentive
Plan”). Notwithstanding the foregoing, for fiscal year 2004, Executive’s Annual
Bonus shall be equal to 50% of Executive’s Base Salary, payable in the first
quarter of fiscal year 2005, upon the achievement of the 2004 EBITDA target set
forth in the KKR/Reisch Financial Plan (adjusted for certain non-recurring,
non-operating or other transaction-related items) attached hereto as Exhibit A.
All other Annual Bonuses shall be payable under the Incentive Plan at such
time(s) as annual bonuses are otherwise payable thereunder and, in any event,
within 2 1/2 months following the end of the fiscal year in respect of which
such bonus is earned.

5. Signing Bonus. On the Effective Date, the Company paid to the Executive a
cash signing bonus of $600,000, which bonus Executive (net after the payment or
provision for applicable taxes and other amounts required by law to be withheld)
reinvested in Class A Common Stock as part of the Executive’s Equity
Participation as set forth in Section 7 below.

 

2



--------------------------------------------------------------------------------

6. Employee Benefits; Business Expenses.

a. Employee Benefits. During the Employment Term, Executive and his dependents
shall be entitled to participate in the Company’s welfare benefit plans, fringe
benefit plans and qualified and nonqualified retirement plans (the “Company
Plans”) as in effect from time to time as determined by the Board (collectively,
the “Employee Benefits”), on the same basis as those benefits are made available
to the other senior executives of the Company, at the level made available to
the chief executive officer position of the Company in accordance with the
Company’s policies as in effect from time to time.

b. Perquisites. During the Employment Term, Executive shall be entitled to
receive such perquisites as are made available to the chief executive officer
position of the Company in accordance with the Company’s policies in effect as
of the date hereof. Executive shall be entitled to not less than four weeks of
paid vacation per annum, which shall be subject to the Company’s vacation policy
applicable to the other senior executives of the Company, at the level made
available to the chief executive officer position of the Company in accordance
with the Company’s policies as in effect from time to time.

c. Life Insurance. The Company shall pay all premiums on a life insurance policy
having a death benefit equal to $10 million that will be payable to such
beneficiaries as may be designated by Executive, which life insurance policy
shall, to the extent attainable by the Company using its commercially reasonable
efforts, contain a provision allowing for Executive, upon any termination of his
employment, to assume such policy at the same premium costs paid by the Company
prior to such termination (subject to such increases as may be made in the
ordinary course by the insurance company providing the policy), such that the
Executive may continue to receive coverage under such life insurance policy
thereafter at his own expense (such policy, the “Life Insurance Policy”).

d. Business Expenses. During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder shall
be reimbursed by the Company in accordance with the Company’s policies
applicable to senior executive officers of the Company.

7. Equity Participation.

a. Executive (i) invested $3,500,000 in cash to purchase shares of Class A
Common Stock and (ii) was granted an option to purchase 3.5 shares of Class A
Common Stock for every one share of the first $3,500,000 of Class A Common stock
the Executive initially purchases, pursuant to the terms of the Equity Documents
(as such term is defined in Section 7(c) below). In each case described in
clauses (i) and (ii) above, the per share purchase price was equal to,
effectively (after taking into account any recapitalization or other corporate
restructuring that results in or effects the per share price), the same price
per share paid by Fusion Acquisition LLC (the “KKR Investor”) for its shares of
Class A Common Stock purchased as of the Effective Date.

b. In addition to the foregoing and pursuant to the Equity Documents, upon the
Effective Date, Executive received a one-time grant of Class A Common Stock
having

 

3



--------------------------------------------------------------------------------

an aggregate value, as of the Effective Date, equal to $1,000,000 (the “Grant
Shares”), which Class A Common Stock is 100% vested and nonforfeitable by the
Executive, but subject to the restrictions set forth in the Equity Documents.
Executive paid the Company the par value in respect of the Grant Shares.

c. Executive’s equity participation in the Company has been documented pursuant
to the 2004 Stock Purchase and Option Plan for Key Employees of the Company and
its Subsidiaries (the “Stock Option Plan”) and in a Management Stockholders’
Agreement, Stock Option Agreement, Restricted Stock Award Agreement and Sale
Participation Agreement, each as executed by the Executive, the Company, and its
shareholders, as applicable in such forms as are attached hereto (such
documents, collectively, the “Equity Documents”). The Company and Executive each
acknowledges that the terms and conditions of the aforementioned documents
govern Executive’s acquisition, holding, sale or other disposition of
Executive’s equity in the Company, and all of Executive’s and the Company’s
rights with respect thereto.

8. Termination. Executive’s employment hereunder may be terminated by either
party at any time and for any reason; provided that Executive will be required
to give the Employer at least 60 days advance written notice of any resignation
of Executive’s employment without Good Reason (other than due to Executive’s
death or Disability). In the event that the Company terminates Executive’s
employment in accordance with the foregoing sentence the Company may, in its
sole discretion, prohibit Executive from entering the premises of the Company
for all or any portion of the period after giving him notice of such
termination. Notwithstanding any other provision of this Agreement, the
provisions of this Section 8 shall exclusively govern Executive’s rights upon
termination of employment with the Employer; provided, however, that nothing
contained in this Section 8 shall diminish Executive’s rights with respect to
the Equity Documents, which shall continue to govern Executive’s equity holdings
following any termination in accordance therewith.

a. By the Employer For Cause or By Executive Without Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Employer for Cause (as defined below) and shall terminate automatically
upon Executive’s resignation without Good Reason (other than due to Executive’s
death or Disability); provided that Executive will be required to give the
Employer at least 60 days advance written notice of such resignation.

(ii) For purposes of this Agreement, “Cause” shall mean (A) Executive’s willful
and continued failure to perform his material duties with respect to the
Employer or its subsidiaries as provided hereunder which continues beyond 10
days after a written demand for substantial performance is delivered to
Executive by the Company; (B) the willful or intentional engaging by Executive
in conduct that causes material and demonstrable injury, monetarily or
otherwise, to the Company or the Investors (as defined in the Management
Stockholders’ Agreement) or their respective Affiliates (as defined in the
Option Plan) ; (C) the commission of a crime constituting (x) a felony under the
laws of the United States or any state thereof or (y) a misdemeanor involving
moral turpitude; or (D) a material breach of this Agreement or any of the Equity
Documents by Executive, including, without limitation, engaging in any action in
breach of the restrictive covenants set forth in Section 10 and 11 of this
Agreement, which continues

 

4



--------------------------------------------------------------------------------

beyond 10 days after a written demand to cure such breach is delivered to
Executive by the Company (to the extent that, in the Board’s reasonable
judgment, such breach can be cured); provided that any termination under clauses
(A) through (D) above for Cause shall require the affirmative vote of two-thirds
of the members of the Board (or such higher percentage or procedures required
under the Stockholders Agreement, dated the Effective Date, among the Company
and the Investors (the “Stockholders Agreement”)).

(iii) If Executive’s employment is terminated by the Employer for Cause, or if
Executive resigns without Good Reason (as defined in Section 8(c)), Executive
shall be entitled to receive:

(A) a lump sum payment of the Base Salary that is earned by Executive but unpaid
as of the Date of Termination (as such term is defined in Section 8(d) below),
paid within ten (10) business days after the Date of Termination;

(B) a lump sum payment of any Annual Bonus that is earned by Executive but
unpaid as of the Date of Termination for any previously completed Fiscal Year,
paid within ten (10) business days after the Date of Termination;

(C) a lump sum payment equal to all vacation pay that is accrued in respect of
Executive’s unused vacation days as of the Date of Termination, paid within ten
(10) business days after the Date of Termination;

(D) reimbursement for any unreimbursed business expenses incurred by Executive
in accordance with Company policy referenced in Section 6(d) above prior to the
Date of Termination (with such reimbursements to be paid promptly after
Executive provides the Company with the necessary documentation of such expenses
to the extent required by such policy);

(E) if applicable, payment of the Retirement Benefit (as such term is defined in
Section 9 below) in accordance with the provisions of Section 9 below;

(F) if applicable, the transfer of the Life Insurance Policy pursuant to
Section 6(c) above; and

(G) such Employee Benefits, if any, as to which Executive may be entitled under
the applicable Company Plans upon termination of employment hereunder, (the
payments and benefits described clauses (A) through (G) hereof being referred
to, collectively, as the “Accrued Rights).

Following such termination of Executive’s employment by the Employer for Cause
or resignation by Executive, except as set forth in this Section 8(a)(iii),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

b. Disability or Death.

(i) Executive’s employment hereunder shall terminate upon Executive’s death and
may be terminated by the Employer if Executive becomes physically or mentally

 

5



--------------------------------------------------------------------------------

incapacitated and is therefore unable for a period of six (6) consecutive months
or for an aggregate of nine (9) months in any eighteen (18) consecutive month
period to perform Executive’s duties (such incapacity is hereinafter referred to
as “Disability”). Any question as to the existence of the Disability of
Executive as to which Executive and the Employer cannot agree shall be
determined in writing by a qualified independent physician mutually acceptable
to Executive and the Employer. If Executive and the Employer cannot agree as to
a qualified independent physician, each shall appoint such a physician and those
two physicians shall select a third who shall make such determination in
writing. The determination of Disability hereunder shall be made in a writing
that is promptly provided to the Employer and Executive shall be final and
conclusive for all purposes of the Agreement.

(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive:

(A) the Accrued Rights; and

(B) a lump sum payment of the pro rata portion (based upon the number of days in
the applicable Fiscal Year during which Executive was employed with the Company
through the Date of Termination, relative to the number of days in the
applicable Fiscal Year) of the Annual Bonus, if any, that Executive would have
been entitled to receive pursuant to the Incentive Plan in respect of the Fiscal
Year in which the Date of Termination occurs, paid within fifteen (15) days
after the Date of Termination.

Following Executive’s termination of employment due to Executive’s death or
Disability, except as set forth in this Section 8(b)(ii), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.

c. By the Employer Without Cause or by Executive for Good Reason.

(i) Executive’s employment hereunder may be terminated (A) by the Employer
without Cause (which shall not include Executive’s termination of employment due
to his death or Disability) or (B) by Executive for Good Reason (as defined
below).

(ii) For purposes of this Agreement, “Good Reason” shall mean (A) a reduction in
Executive’s rate of Base Salary or annual incentive compensation opportunity
(other than a general reduction in base salary or annual incentive compensation
opportunities that affects all members of senior management of the Company
equally, which general reduction shall only be implemented by the Board after
consultation with Executive); (B) a material reduction in Executive’s duties and
responsibilities as set forth in Section 2 above, an adverse change in
Executive’s titles as set forth in Section 2 above or the assignment to
Executive of duties or responsibilities materially inconsistent with such
titles; provided, however, in no event shall any of the foregoing be deemed to
occur by virtue of the removal of Executive from the position of Chairman of the
Board following the completion of a Public Offering; or (C) a transfer of the
Executive’s primary workplace by more than fifty miles outside of Armonk, New
York; provided, however, that “Good Reason” shall not be deemed to exist unless
Executive

 

6



--------------------------------------------------------------------------------

provides the Company with written notice setting forth the event or circumstance
giving rise to “Good Reason” and the Company fails to cure such event or
circumstance within 30 days following the date of such notice.

(iii) If Executive’s employment is terminated by the Employer without Cause
(including by virtue of the Company’s failure to renew the Employment Term at
any time, but excluding by reason of Executive’s death or Disability) or by
Executive for Good Reason, Executive shall be entitled to receive:

(A) the Accrued Rights;

(B) subject to Executive’s continued compliance with the provisions of Sections
10 and 11, (1) a lump sum payment equal to the pro-rated portion (based upon the
number of days in the applicable Fiscal Year during which Executive was employed
with the Company through the Date of Termination, relative to the number of days
in the applicable Fiscal Year) of the Annual Bonus that Executive would
otherwise have been entitled to receive if he had remained employed through the
end of the Fiscal Year in which the Date of Termination occurs, paid at such
time as such Annual Bonus would otherwise have been paid and (2) two times the
sum of (x) the Base Salary at the rate in effect immediately prior to the Date
of Termination and (y) the Target Bonus for the year in which the Date of
Termination occurs, payable in equal monthly installments over the twenty-four
(24) month period commencing on the Date of Termination (the “Severance
Period”); provided, however, that the aggregate amount described in this
subsection (B) shall be reduced by any amounts owed by Executive to the Company
and any amounts for any loans, or funds advanced, to, Executive in a manner
consistent with Section 17; and

(C) (1) continuation of welfare benefits (pursuant to the same benefit plans as
in effect for active employees of the Company) until the earlier to occur of the
end of the Severance Period and the date on which Executive commences to be
eligible for coverage under comparable welfare benefit plans from any subsequent
employer, or (2) cash in an amount that allows Executive to purchase equivalent
welfare benefit plan coverage for the Severance Period.

Following Executive’s termination of employment by the Employer without Cause
(including by virtue of the Company’s failure to renew the Employment Term at
any time, but excluding by reason of Executive’s death or Disability) or
Executive for Good Reason, except as set forth in this Section 8(c)(iii),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement or under any other severance or termination benefit plan
maintained by the Company or its Affiliates.

d. Notice of Termination. Any purported termination of employment by the
Employer or by Executive (other than due to Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 15(h)) hereof. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of

 

7



--------------------------------------------------------------------------------

employment under the provision so indicated. For purposes of this Agreement, the
“Date of Termination” shall mean the date the Notice of Termination is given to
the respective party; provided, however, that (i) with respect to a termination
for Cause by the Company, the Date of Termination shall not occur prior to the
expiration of any applicable Cure Period and (ii) upon a nonrenewal of the
Employment Term by either party, the date the Employment Term expires, and not
the date of the notice itself, shall constitute the applicable Date of
Termination.

e. Board/Committee Resignation. Upon termination of Executive’s employment for
any reason, Executive agrees to resign, as of the date of such termination and
to the extent applicable, from the Board (and any committees thereof) and the
board of directors (and any committees thereof) of any of the Company’s
Affiliates.

9. Retirement Benefit.

a. If Executive’s employment with the Employer terminates for any reason after
December 31, 2009 (such period of employment, the “Service Period”), Executive
shall be eligible to receive payment of an annual retirement benefit from the
Company, payable to Executive for his lifetime and commencing on the later to
occur of (i) the date on which Executive achieves age 60 or (ii) such later date
as Executive’s employment with the Employer terminates for any reason (the
“Retirement Benefit”). The Retirement Benefit shall equal: (x) 10% of the
average of the sums of each of Executive’s Base Salary plus cash Annual Bonus
(excluding any transaction, signing or other non-recurring special bonuses) paid
or payable to Executive in respect of the last five full fiscal years ended
prior to the Date of Termination (with any such sums paid or payable in respect
of any partial fiscal years being annualized for such full fiscal years) (such
five-year average, the “Average Compensation”), plus (y) (I) 2.0% of the Average
Compensation (the “Additional Percentage”) for each additional full fiscal year
occurring after the Service Period during which Executive remains employed with
the Employer and (II) a prorated portion of the Additional Percentage for any
such period of employment occurring after the Service Period that is less than
twelve months (with such prorated portion determined based on the number of days
in such period of employment relative to the number of days in such twelve-month
period), minus (z) the annual aggregate amount of any benefit(s) payable to
Executive under any Company retirement plans (qualified and non-qualified) (the
“Retirement Plans”). In the event the Executive becomes vested in the Retirement
Benefit prior to the completion of the Service Period (as provided in
Section 9(b)), (A) the “Average Compensation” shall, notwithstanding the
definition used above, be calculated using the average of the sums of each of
Executive’s Base Salary plus cash Annual Bonus (excluding any transaction,
signing or other non-recurring special bonuses) paid or payable to Executive in
respect of the number of full fiscal years occurring from the Effective Date
through the Date of Termination (or Change in Control (as defined in
Section 9(d) below), as applicable) (with any such sums paid or payable in
respect of any partial fiscal years being annualized for such applicable fiscal
years), and (B) the percentage that will be applied to the Average Compensation
shall be 2%, multiplied by the number of full twelve-month periods occurring
between the Effective Date and the Date of Termination (or Change in Control, as
applicable).

b. Notwithstanding Section 9(a), prior to the completion of the Service Period,
Executive shall vest in the Retirement Benefit upon the earliest to occur of the
following events: (a) a Change in Control; (b) a termination of Executive’s
employment on account of

 

8



--------------------------------------------------------------------------------

Executive’s death or Disability; and (c) after the third anniversary of the
Effective Date, a termination of Executive’s employment for Good Reason by
Executive or other than for Cause by the Company (including by virtue of the
Company’s failure to renew the Employment Term at any time).

c. At such time as Executive vests in the Retirement Benefit as provided in
Section 9(b) above, immediately following Executive’s termination of employment,
Executive and his dependents shall be provided with medical benefits, on the
same terms as would have applied had Executive continued to be employed with the
Company hereunder pursuant to Section 6(a) above (the “Post-Termination Medical
Benefits”), until the earlier to occur of (i) the date on which Executive
attains age 65 or (ii) Executive becomes eligible to receive medical benefits
under the terms and conditions of another employer’s medical benefits plan;
provided, however, that in the event Executive vests in the Retirement Benefit
on account of his death, his then-spouse shall be entitled to receive the
Post-Retirement Medical Benefits until the date on which Executive would, but
for his death, have attained age 65.

d. For purposes of this Agreement, “Change of Control” shall mean (i) the sale
(in one transaction or a series of transactions) of all or substantially all of
the assets of the Company to a “person” (as defined below) who is not an
Investor or an Affiliate of any of the Investors; (ii) a sale (in one
transaction or a series of transactions) by the Investors or any of their
respective Affiliates resulting in more than 50% of the voting stock of the
Company being held by a “person” or “group” (as such terms are used in the
Securities Exchange Act of 1934, as amended) that does not include either of the
Investors or any of their respective Affiliates; or (iii) a merger or
consolidation of the Company into another person which is not an Affiliate of
either of the Investors; if and only if any such event listed in clauses
(i) through (iii) above results in the inability of any of the Investors to
elect a majority of the Board or the board of directors of the resulting entity.

10. Non-Competition.

a. Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Employer and its Affiliates and accordingly agrees as follows:

(i) During the Employment Term and, for a period of two years following the date
Executive ceases to be employed by the Employer (the “Restricted Period”),
Executive will not, whether on Executive’s own behalf or on behalf of or in
conjunction with any person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise whatsoever
(“Person”), directly or indirectly solicit or assist in soliciting in engaging
in a Competitive Business (as such term is defined below) any customer or
prospective customer:

(A) with whom Executive had personal contact or dealings on behalf of the
Employer during the one-year period preceding Executive’s termination of
employment; or

(B) with whom employees directly reporting to Executive have had personal
contact or dealings on behalf of the Employer of which Executive is aware during
the one year immediately preceding Executive’s termination of employment.

 

9



--------------------------------------------------------------------------------

(ii) During the Restricted Period, Executive will not directly or indirectly:

(A) engage in any business that directly or indirectly competes with the
business of the Company in (1) school photography services or school-related
clothing, affinity products and services, (2) commercial printing and binding,
(3) printing services to companies engaged in direct marketing, (4) fragrance,
cosmetics and toiletries-related sampling or (5) single use packaging for
fragrances, cosmetics and toiletries, in North America in the case of clauses
(1) through (3) and in North America and Europe in the case of clauses (4) and
(5) (any of the foregoing activities described in this Clause A, a “Competitive
Business”);

(B) enter the employ of, or render any services to, any Person (or any division
or controlled or controlling Affiliate of any Person) who or which engages in a
Competitive Business, provided that the foregoing shall not prevent Executive
from being employed by such a competing entity so long as (1) neither Executive
nor his employer competes with the Company or the Investors and (2) Executive
does not help or have authority over any of the related entities that are
Competitive Businesses;

(C) acquire a financial interest in, or otherwise become actively involved with,
any Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or

(D) knowingly interfere with, or knowingly attempt to interfere with, business
relationships (whether formed before, on or after the Effective Date) between
the Employer or any of its Affiliates and customers, clients, suppliers,
partners, members or investors of the Employer or its Affiliates.

(E) Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in a Competitive Business which are publicly traded on a national or
regional stock exchange or on the over-the-counter market if Executive (x) is
not a controlling person of, or a member of a group which controls, such person
and (y) does not, directly or indirectly, own 2% or more of any class of
securities of such Person.

(iii) During the Restricted Period, Executive will not, whether on Executive’s
own behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

(A) solicit or encourage any employee of the Employer or its Affiliates to leave
the employment of the Employer or its Affiliates; or

(B) hire any such employee who was employed by the Employer or its Affiliates as
of the date of Executive’s termination of employment with the Employer or who
left the employment of the Employer or its Affiliates coincident with, or within
one year prior to or after, the termination of Executive’s employment with the
Employer.

 

10



--------------------------------------------------------------------------------

(iv) During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage to cease to work with the Employer or its Affiliates any
consultant then under contract with the Employer or its Affiliates.

(v) This Section 10 shall not apply with respect to the KKR Investor or the
DLJMB Funds (as defined in the Management Stockholders’ Agreement) or any of
their respective Affiliates that is not engaged, directly or indirectly, in a
Competitive Business.

b. It is expressly understood and agreed that although Executive and the
Employer consider the restrictions contained in this Section 10 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

11. Confidentiality.

a. Executive will not at any time (whether during or after Executive’s
employment with the Employer), except when required to perform his or her duties
to the Company or one of its Subsidiaries, (x) retain or use for the benefit,
purposes or account of Executive or any other Person; or (y) disclose, divulge,
reveal, communicate, share, transfer or provide access to any Person outside the
Employer (other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information—including
without limitation rates, trade secrets, know-how, research and development,
software, databases, inventions, processes, formulae, technology, designs and
other intellectual property, information concerning finances, investments,
profits, pricing, costs, products, services, vendors, customers, clients,
partners, investors, personnel, compensation, recruiting, training, advertising,
sales, marketing, promotions, government and regulatory activities and
approvals—concerning the past, current or future business, activities and
operations of the Employer, its subsidiaries or Affiliates and/or any third
party that has disclosed or provided any of same to the Employer on a
confidential basis (“Confidential Information”) without the prior written
authorization of the Board.

b. “Confidential Information” shall not include any information that is
(a) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (b) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (c) required by
law or judicial process to be disclosed; provided that Executive shall give
prompt written notice to the Employer of such requirement and cooperate with any
attempts by the Employer to obtain a protective order or similar treatment.

c. Except as required by law or judicial process, Executive will not disclose to
anyone, other than Executive’s immediate family, legal and/or financial
advisors, the

 

11



--------------------------------------------------------------------------------

existence or contents of this Agreement; provided that Executive may disclose to
any prospective future employer the provisions of Sections 10 and 11 of this
Agreement.

d. Upon termination of Executive’s employment with the Employer for any reason,
Executive shall (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned by the Employer, its subsidiaries or Affiliates;
(y) immediately destroy, delete, or return to the Employer, at the Employer’s
option, all originals and copies in any form or medium (including memoranda,
books, papers, plans, computer files, letters and other data) in Executive’s
possession or control (including any of the foregoing stored or located in
Executive’s office, home, laptop or other computer, whether or not Employer
property) that contain Confidential Information or otherwise relate to any
material aspects of the business of the Employer, its Affiliates or subsidiaries
(and which the retention or use thereof would reasonably be expected to result
in a demonstrable injury to the Employer), except that Executive may retain only
those portions of any personal notes, notebooks and diaries that do not contain
any Confidential Information; and (z) notify and fully cooperate with the
Employer regarding the delivery or destruction of any other Confidential
Information of which Executive is or becomes aware.

e. Executive shall not improperly use for the benefit of, bring to any premises
of, divulge, disclose, communicate, reveal, transfer or provide access to, or
share with the Employer any confidential, proprietary or non-public information
or intellectual property relating to a former employer or other third party
without the prior written permission of such third party. Executive hereby
indemnifies, holds harmless and agrees to defend the Employer and its officers,
directors, partners, employees, agents and representatives from any breach of
the foregoing covenant. During the Employment Term, Executive shall comply with
all relevant written policies and guidelines of the Employer which have been
made available or disclosed to him, including regarding the protection of
Confidential Information and intellectual property and potential conflicts of
interest. Executive acknowledges that the Employer may amend any such policies
and guidelines from time to time, and that Executive remains at all times bound
by their most current version; provided, however, that Executive shall not be
bound by any such amendments unless and until Executive receives in writing
notice of such amendments and copies thereof are made available or disclosed to
him.

12. Equity Purchase Rights. Executive shall have the right to purchase his Pro
Rata Portion (as defined in the Stockholders Agreement) of Equity Purchase
Shares (as defined in the Stockholders’ Agreement) under Sections 4.1(a) and
(b) of the Stockholders’ Agreement. Any Equity Purchase Shares purchased by
Executive shall be governed by the terms and conditions of the Equity Documents.

13. Specific Performance. Executive acknowledges and agrees that the Employer’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 10 or Section 11 would be inadequate and the Employer would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Employer, without
posting any bond, shall be entitled to cease making any payments or

 

12



--------------------------------------------------------------------------------

providing any benefit otherwise required by this Agreement and obtain equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy which may then
be available.

14. Arbitration. Except as provided in Section 13, any other dispute arising out
of or asserting breach of this Agreement, or any statutory or common law claim
by Executive relating to his employment under this Agreement or the termination
thereof (including any tort or discrimination claim), shall be exclusively
resolved by binding statutory arbitration in accordance with the Employment
Dispute Resolution Rules of the American Arbitration Association. Such
arbitration process shall take place in New York, New York. A court of competent
jurisdiction may enter judgment upon the arbitrator’s award. Each party shall
pay the costs and expenses of arbitration (including fees and disbursements of
counsel) incurred by such party in connection with any dispute arising out of or
asserting breach of this Agreement.

15. Miscellaneous.

a. Legal Fees. The Company shall pay or reimburse Executive for the reasonable
legal fees and expenses of Latham & Watkins LLP that Executive incurs that
relate to the negotiation, drafting and review of that certain Summary of
Principal Terms of Compensation and Equity Arrangements executed by Executive on
July 20, 2004, this Agreement and the Equity Documents prior to the execution
thereof (including the establishment of a limited family partnership); provided,
however, that the maximum amount of such payment or reimbursement by the Company
shall be $35,000 in the aggregate.

b. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles thereof.

c. Entire Agreement/Amendments. This Agreement contains the entire understanding
of the parties with respect to the employment of Executive by the Employer.
There are no restrictions, agreements, promises, warranties, covenants or
undertakings between the parties with respect to the subject matter herein other
than those expressly set forth herein. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.

d. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

e. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

f. Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive; provided, however,
that if Executive shall die, all amounts then payable to Executive hereunder
shall be paid in accordance

 

13



--------------------------------------------------------------------------------

with the terms of this Agreement to Executive’ s devisee, legatee or other
designee or, if there be no such devisee, legatee or designee, to Executive’s
estate. Any purported assignment or delegation by Executive in violation of the
foregoing shall be null and void ab initio and of no force and effect. This
Agreement may be assigned by the Employer to a person or entity which is an
Affiliate, and shall be assigned to any successor in interest to substantially
all of the business operations of the Employer. Upon such assignment, the rights
and obligations of the Employer hereunder shall become the rights and
obligations of such Affiliate or successor person or entity. Further, the
Company will require any successor (whether, direct or indirect, by purchase,
merger, consolidation, or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company and any successor to its business
and/or assets which is required by this Section 15(f) to assume and agree to
perform this Agreement or which otherwise assumes and agrees to perform this
Agreement; provided, however, in the event that any successor, as described
above, agrees to assume this Agreement in accordance with the preceding
sentence, as of the date such successor so assumes this Agreement, the Company
shall cease to be liable for any of the obligations contained in this Agreement.

g. Set Off; Mitigation. The Employer’s obligation to pay Executive the amounts
provided and to make the arrangements provided hereunder shall not be subject to
set-off, counterclaim or recoupment, other than amounts loaned or advanced to
Executive by the Company or its Affiliates or otherwise as provided in
Section 8(c) hereof. Executive shall not be required to mitigate the amount of
any payment provided for pursuant to this Agreement by seeking other employment
or otherwise and the amount of any payment provided for pursuant to this
Agreement shall not be reduced by any compensation earned as a result of
Executive’s other employment or otherwise.

h. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

If to the Employer:

Visant Holding Corp.

357 Main Street

Armonk, New York 10504

Attention: General Counsel

With a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

 

14



--------------------------------------------------------------------------------

New York, New York 10017

Attention: Alvin H. Brown, Esq.

and

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention: Douglas P. Warner, Esq.

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Employer.

i. Executive Representation. Executive hereby represents to the Employer that
the execution and delivery of this Agreement by Executive and the Employer and
the performance by Executive of Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.

j. Prior Agreements. This Agreement supercedes all prior agreements and
understandings (including verbal agreements) between Executive and the Employer
and/or its Affiliates regarding the terms and conditions of Executive’s
employment with the Employer and/or its Affiliates; provided, however, that the
Equity Documents shall govern the terms and conditions of Executive’s equity
holdings in the Company.

k. Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder, but only to the extent the Company requests such cooperation with
reasonable advance notice to Executive and in respect of such periods of time as
shall not unreasonably interfere with Executive’s ability to perform his duties
with any subsequent employer; provided, however, that the Employer shall pay any
reasonable travel, lodging and related expenses that Executive may incur in
connection with providing all such cooperation, to the extent approved by the
Company prior to incurring such expenses.

l. Withholding Taxes. The Employer may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

m. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

15



--------------------------------------------------------------------------------

16. Excise Taxes.

a. In the event it shall be determined that any payment, benefit or distribution
(or combination thereof) by the Employer, any of its Affiliates, one or more
trusts established by the Employer for the benefit of its employees, or any
other person or entity, to or for the benefit of Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement,
or otherwise pursuant to or by reason of any other agreement, policy, plan,
program or arrangement, including without limitation any stock option,
restricted stock, or the lapse or termination of any restriction on the vesting
or exercisability of any of the foregoing) (a “Payment”) would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”) by reason of being “contingent on a change in ownership or
control” of the Employer, within Section 280G of the Code (or any successor
provision thereto) or any interest or penalties are incurred by Executive with
respect to such excise tax (such excise tax, together with any such interest and
penalties, hereinafter collectively referred to as the “Excise Tax”), then
Executive shall be entitled to receive an additional payment or payments (a
“Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and the Excise Tax imposed upon the Gross-Up
Payment, Executive retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments.

b. Subject to the provisions of Section 16(a) hereof, all determinations
required to be made under this Section 16, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by a nationally
recognized certified public accounting firm as may be designated by the
Employer, and reasonably satisfactory to Executive (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Employer and
Executive within fifteen (15) business days of Termination Date, or such earlier
time as is requested by the Employer; provided that for purposes of determining
the amount of any Gross-Up Payment, Executive shall be deemed to pay federal
income tax at the highest marginal rates applicable to individuals in the
calendar year in which any such Gross-Up Payment is to be made and deemed to pay
state and local income taxes at the highest effective rates applicable to
individuals in the state or locality of Executive’s residence or place of
employment in the calendar year in which any such Gross-Up Payment is to be
made, net of the maximum reduction in federal income taxes that can be obtained
from deduction of such state and local taxes, taking into account limitations
applicable to individuals subject to federal income tax at the highest marginal
rates. All fees and expenses of the Accounting Firm shall be borne solely by the
Employer. Any Gross-Up Payment, as determined pursuant to this Section 16, shall
be paid by the Employer to Executive (or to the appropriate taxing authority on
Executive’s behalf) when due immediately prior to the date Executive is required
to make payment of any Excise Tax or other taxes. If the Accounting Firm
determines that no Excise Tax is payable by Executive, it shall so indicate to
Executive in writing, with an opinion that Executive has substantial authority
not to report any Excise Tax on his/her federal state, local income or other tax
return. Any determination by the Accounting Firm shall be binding upon the
Employer and the Executive absent a contrary determination by the Internal
Revenue Service or a court of competent jurisdiction; provided, however, that no
such determination shall eliminate

 

16



--------------------------------------------------------------------------------

or reduce the Employer’s obligation to provide any Gross-Up Payment that shall
be due as a result of such contrary determination. As a result of the
uncertainty in the application of Section 4999 of the Code (or any successor
provision thereto) and the possibility of similar uncertainty regarding state or
local tax law at the time of any determination by the Accounting Firm hereunder,
it is possible that the amount of the Gross-Up Payment determined by the
Accounting Firm to be due to (or on behalf of) Executive was lower than the
amount actually due (the “Underpayment”). In the event that the Employer
exhausts its remedies pursuant to Section 16(c) below, and Executive thereafter
is required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred as promptly as
possible and notify the Employer and Executive of such calculations, and any
such Underpayment (including the Gross-Up Payment to Executive) shall be
promptly paid by the Employer to or for the benefit of Executive within five
(5) business days after receipt of such determination and calculations.

c. Executive shall notify the Employer in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Employer
of any Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than ten (10) business days after Executive is informed in writing
of such claim and shall apprise the Employer of the nature of such claim and the
date on which such claim is requested to be paid. The Executive shall not pay
such claim prior to the expiration of the thirty (30) day period following the
date on which he gives such notice to the Employer (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Employer notifies Executive in writing prior to the expiration of such
period that it desires to contest such claim, Executive shall (w) give the
Employer any information which is in Executive’s possession reasonably requested
by the Employer relating to such claim, (x) take such action in connection with
contesting such claim as the Employer shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Employer,
(y) cooperate with the Employer in good faith in order to effectively contest
such claim, and (z) permit the Employer to participate in any proceedings
relating to such claim; provided, however, that the Employer shall bear and pay
directly all costs and expenses (including additional interest and penalties)
incurred in connection with such contest and shall indemnify and hold Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 16, the Employer shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct Executive to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner, and Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Employer shall determine; provided, further, that if the Employer directs
Executive to pay such claim and sue for a refund, the Employer shall pay the
amount of such payment to Executive, and Executive shall use such amount
received to pay such claim, and the Employer shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such payment
or with respect to any imputed income with respect to such payment (including
the applicable Gross-Up Payment);

 

17



--------------------------------------------------------------------------------

provided, further, that if Executive is required to extend the statute of
limitations to enable the Employer to contest such claim, Executive may limit
this extension solely to such contested amount. The Employer’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and Executive shall be entitled to settle or contest,
as the case may be, any other issue raised by the Internal Revenue Service or
any other taxing authority.

d. If, after the receipt by Executive of an amount paid or advanced by the
Employer pursuant to this Section 16, Executive becomes entitled to receive any
refund with respect to a Gross-Up Payment, Executive shall (subject to the
Employer’s complying with the requirements of Section 16(c)) promptly pay to the
Employer the amount of such refund received (together with any interest paid or
credited thereon after taxes applicable thereto) (or, to the extent such payment
would be deemed prohibited by applicable law, shall be treated as a prepayment
by the Employer of any amounts owed to Executive). If, after the receipt by
Executive of an amount advanced by the Employer pursuant to Section 16(c), a
determination is made that Executive shall not be entitled to any refund with
respect to such claim and the Employer does not notify Executive in writing of
its intent to contest such denial of refund prior to the expiration of thirty
(30) days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such payment made to
Executive thereunder shall offset, to the extent thereof, the amount of the
Gross-Up Payment required to be paid.

e. Any payments that the Company is required to pay to or on behalf of Executive
pursuant to this Section 16 shall be paid to Executive within the time periods
specified under Section 16(a)–(d) above; provided, however, that in no event
shall such payments be made later than the end of the calendar year following
the calendar year during which Executive remits the corresponding Excise Tax
payments to any taxing authority or incurs the corresponding expenses.

17. Section 409A.

In the event that it is reasonably determined by the Company that, as a result
of Section 409A of the Code (and any related regulations or other pronouncements
thereunder) (“Section 409A”), any of the payments that Executive is entitled to
under the terms of this Agreement or any nonqualified deferred compensation plan
(as defined under Section 409A) may not be made at the time contemplated by the
terms hereof or thereof, as the case may be, without causing Executive to incur
additional taxes, penalties or interest under Section 409A, the Company will
make such payment on the first day that would not result in Executive incurring
any tax liability under Section 409A, which day, if Executive is a “specified
employee” within the meaning of Section 409A, shall be the first day following
the six-month period beginning on the date of Executive’s termination of
employment. For purposes of Section 409A, each payment made under this Agreement
shall be designated as a “separate payment” within the meaning of the
Section 409A, and references herein to Executive’s “termination of employment”
shall refer to Executive’s separation from service with the Company within the
meaning of Section 409A. To the extent any reimbursements or in-kind benefits
due under this Agreement constitute “deferred compensation” under Section 409A,
any such reimbursements or in-kind benefits shall be paid to Executive in a
manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).

[Signatures on next page.]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

VISANT HOLDING CORP.:     EXECUTIVE: By:    /s/ Paul B. Carousso     /s/ Marc L.
Reisch  

Name: Paul B. Carousso

Title: Vice President, Finance

    Marc L. Reisch